UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7327



WILSON ATKINSON,

                                              Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner, South Carolina De-
partment of Corrections; KENNETH D. MCKELLAR,
Deputy Regional Administrator, South Carolina
Department of Corrections; KENNETH WOODINGTON,
Employee, Headquarters, South Carolina Depart-
ment of Corrections; WILLIAM H. DAVIS, Warden,
Evans Correctional Institution; L. J. ALLEN,
Regional Administrator; WILLIAM CATOE, Deputy
Commissioner of Operations; GASTON FAIREY,
Attorney for "Nelson" Decree; JOHN SHUPPER,
Plaintiff Monitor for "Nelson" Decree,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-2236-3-19-BC)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Wilson Atkinson, Appellant Pro Se. William Llewellyn Pope, POPE &
RODGERS, Columbia, South Carolina; John Christopher Mills, FAIREY,
PARISE & MILLS, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Atkinson
v. Evatt, No. CA-94-2236-3-19-BC (D.S.C. July 27, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         AFFIRMED




                                2